Citation Nr: 1446321	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-07 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Des Moines, Iowa, that denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Board notes that while the matter was pending, the RO granted service connection for bilateral tinnitus, thereby removing this matter from appellate status.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that development undertaken to address the hearing loss claim is inadequate inadequate.  Of note the June 2009 VA examination report did not provide adequate rationale, and the May 2012 VA examination was limited only to addressing the etiology of tinnitus. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).  The Board finds that an additional opinion is necessary to clarify the etiology of the Veteran's ear hearing loss and tinnitus. 

The rationale provided by the June 2009 VA audiologist regarding the cause of the confirmed bilateral hearing loss is inadequate.  The rationale was simply that the Veteran's hearing was found to be normal on separation from service.  No discussion was made in regards to the Veteran's lay history to include statements submitted by him and multiple family members, friends and coworkers that suggest the Veteran exhibited problems hearing and understanding others for a long period of time.  

The Board notes that even though disabling hearing loss may not have been demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that a current disability is related to service. Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss. Id (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Thus, an opinion based solely on the lack of hearing loss on separation is inadequate. 

Given that the VA has conceded in service noise exposure from his MOS as Field Artillery Repairman, and that service connection has been granted for tinnitus based on such exposure, the Board finds that additional opinion is necessary to properly address the question of etiology of hearing loss.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA or private treatment or evaluation for his asserted disabilities and contact each VA or private medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.  

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an otolaryngologist so as to determine the precise nature and etiology of his asserted bilateral hearing loss.  All tests and studies deemed appropriate by the examiner must be conducted. The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file, to include the electronic record, has been reviewed.  For each ear, pure tone audiometric thresholds, in decibels, must be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz , and a controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination) must be conducted. All results of the audiological evaluation are to be reported in detail and associated with the claims file.  

Following examination of the Veteran, the examiner is requested to opine as to the following:  

(a) Does the Veteran have a current diagnosis of a hearing loss disability as defined by VA regulation (38 C.F.R. § 3.385)?  

(b) If the Veteran is determined to have a current diagnosis of a hearing loss disability, is it as likely as not that such had onset in service or is causally related to active service, to specifically include from exposure to hazardous noise as Field Artillery Repairman.  

In offering this impression, the examiner must acknowledge and discuss the Veteran's reports as to the onset of his hearing problems.  Regarding the basis for the opinion, the examiner must comment on the likelihood that the asserted incidents of loud noise experienced during service (which the VA has conceded has caused his tinnitus) resulted in damage to his ears (to include  damage to auditory hair cells) that subsequently resulted in hearing loss.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.  

The examiner must consider the Veteran's contention that, while on active duty, he did not wear any hearing protection while being exposed to loud noises, but that after service, he had neither occupational or recreational exposure to loud noises, as reported in the June 2009 VA examination.  The examiner should also consider the lay history suggesting he had problems hearing for a lengthy period of time, and also consider that he is already service connected for tinnitus based on noise exposure in service.  The absence of evidence of treatment for hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.  

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required. If further action is required, it should be undertaken prior to further claims adjudication.  

4.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

5.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



